DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chapp, Jeffrey on 08/24/2022, 08/29/2022, and 08/30/2022.

1.	(Currently Amended) A mobile access device comprising:
a memory configured to store incident information;
a transceiver configured to report the incident information to a first station, wherein the transceiver is at least one of ultra-wideband enabled or personal area network enabled; and
a control module configured to
execute an emergency alerting application,
transmit an alert signal from the mobile access device to the first station indicating an incident has occurred,
collect the incident information including at least one of anonymously or automatically capturing at least one of audio or video of the incident,
generate a report message including the incident information, 
perform countermeasures including sending the report message to the first station including the captured at least one of the audio or video to the first station,
wherein at least one of the alert signal or the report message includes a unique signal identifier,
determine distances between the mobile access device and nearby objects and report the distances to the first station,

transmit and receive, via the transceiver, ultra-wideband (UWB) signals to determine a location of the mobile access device, distances between the mobile access device and other devices, and distances between the mobile access device and objects; and
report to the first station incident information including the location of the mobile access device, the distances between the mobile access device and the other devices, and the distances between the mobile access device and the objects.

2.	(Previously presented) The mobile access device of claim 1, wherein the unique signal identifier is an ultra-wideband signal identifier or a Bluetooth® low energy signal identifier having a unique signal signature, which is indicative of at least one of an owner or user of the mobile access device.
3.	(Original) The mobile access device of claim 1, wherein the transceiver is ultra-wideband enabled and Bluetooth® enabled.

4.	(Original) The mobile access device of claim 1, wherein the transceiver is personal area network enabled and transmits signals at 2.4 GHz.

5.	(Previously presented) The mobile access device of claim 1, wherein the control module is configured to aid in determining a location of the mobile access device by performing an ultra-wideband or Bluetooth® signal exchange with the first station.

6.	(Cancelled)

7.	(Previously presented) The mobile access device of claim 1, wherein the control module is configured to receive descriptive comments as an input from a user of the mobile access device and transmit the descriptive comments to the first station via an ultra-wideband signal.

8.	(Previously presented) An incident reporting and preventing system comprising:
the mobile access device of claim 1, wherein the mobile access device is one of a first plurality of mobile access devices; and
the first station comprising
a memory configured to store incident information received from the first plurality of mobile access devices including the incident information reported by the one of the first plurality of mobile access devices,
a transceiver configured to receive the incident information from the first plurality of mobile access devices and report the incident information from the first plurality of mobile access devices to at least one of a central monitoring station or an emergency responding station, wherein the transceiver of the first station is at least one of ultra-wideband enabled or personal area network enabled, and
a control module configured to
identify the first plurality of mobile access devices based on unique signal identifiers of signals received from the first plurality of mobile access devices,
determine locations of the first plurality of mobile access devices,
combine the identities and locations of the first plurality of mobile access devices with the incident information received from the first plurality of mobile access devices to generate a report, and
perform a countermeasure including transmitting, via the transceiver of the first station, the report to the at least one of the central monitoring station or the emergency responding station.

9.	(Previously presented) The incident reporting and preventing system of claim 8, wherein the control module is configured to determine locations of the first plurality of mobile access devices using ultra-wideband signal transmission.

10.	(Previously presented) The incident reporting and preventing system of claim 8, wherein the control module is configured to determine locations of the first station and objects nearby using Bluetooth® signal transmission.

11.	(Previously presented) The incident reporting and preventing system of claim 8, wherein the control module is configured to:
identify at least one of owners or users of the first plurality of mobile access devices based on the identities of the first plurality of mobile access devices; and
include the identities of the at least one of the owners or users of the first plurality of mobile access devices in the report.

12.	(Previously presented) The incident reporting and preventing system of claim 8, wherein the control module is configured to:
identify and determine locations of a second plurality of mobile access devices, wherein the second plurality of mobile access devices are at least one of (i) not reporting incident information, or (ii) not transmitting an alert signal associated with the incident;
identify at least one of owners or users of the second plurality of mobile access devices based on the identities of the second plurality of mobile access devices; and
include the identities of the at least one of the owners or users of the second plurality of mobile access devices in the report.

13.	(Previously presented) The incident reporting and preventing system of claim 8, wherein the control module is configured to:
receive alert signals from the first plurality of mobile access devices, wherein the alert signals indicate an incident has occurred;
prior to receiving the alert signals, determine locations of the first plurality of mobile access devices via Bluetooth® signal transmission to generate first location data;
in response to receiving the alert signal, enable ultra-wideband signal transmission;
determine locations of the first plurality of mobile access devices using ultra-wideband signal transmission to generate second location data; and
report the first location data and the second location data to the at least one of the central monitoring station or the emergency responding station.

14.	(Previously presented) The incident reporting and preventing system of claim 8, wherein the control module is configured to actuate one or more controlled devices based on the incident information.

15.	(Previously presented) The incident reporting and preventing system of claim 8, wherein the control module is configured to:
request additional incident information from the first plurality of mobile access devices;
receive the additional incident information from the first plurality of mobile access devices; and
report the additional incident information to the at least one of the central monitoring station or the emergency responding station.

16.	(Previously presented) The incident reporting and preventing system of claim 8, further comprising a plurality of antenna modules connected to the first station and at remote locations away from the first station, wherein the plurality of antenna modules are configured to collect additional incident information and transmit the additional incident information back to the first station.

17.	(Previously presented) An incident reporting and preventing system comprising:
the mobile access device of claim 1, wherein the mobile access device is one of a first plurality of mobile access devices; and
the first station comprising
a memory configured to store incident information received from the first plurality of mobile access devices including the incident information reported by the one of the first plurality of mobile access devices,
a transceiver configured to receive the incident information from 5G enabled towers and report the incident information to first responders via an emergency responding station, and
a control module configured to
receive alert signals from the 5G enabled towers, wherein the alert signals indicate that an incident has occurred, wherein the alert signal indicate that the incident is being reported by the first plurality of mobile access devices,
analyze the incident information and determine locations of the first plurality of mobile access devices, wherein the incident information includes micro-location ultra-wideband based data,
identify at least one of owners or users of the first plurality of mobile access devices based on the incident information, and
inform the first responders the locations of the first plurality of mobile access devices and identities of the at least one of the owners or users of the first plurality of mobile access devices.

18.	(Previously presented) The incident reporting and preventing system of claim 17, wherein the control module is configured to:
analyze the incident information and determine locations of a second plurality of mobile access devices, wherein the incident information includes additional micro-location ultra-wideband based data;
identify at least one of owners or users of the second plurality of mobile access devices based on the incident information; and
inform the first responders the locations of the second plurality of mobile access devices and the identities of the at least one of the owners or users of the second plurality of mobile access devices.

19.	(Previously presented) The incident reporting and preventing system of claim 17, wherein:
the incident information includes Bluetooth® location data indicating estimated locations of the first plurality of mobile access devices; and
the control module is configured to inform the first responders the estimated locations of the first plurality of mobile access devices.

20.	(Previously presented) The incident reporting and preventing system of claim 17, wherein the control module is configured to:
request additional incident information from the 5G enabled towers;
receive the additional incident information from the 5G enabled towers; and
report the additional incident information to the first responders.

21.	(Previously presented) The mobile access device of claim 1, wherein the control module is configured to anonymously capture and report the at least one of audio or video of the incident.

22.	(Previously presented) The mobile access device of claim 1, wherein the control module is configured to automatically capture and report the at least one of audio or video of the incident.

23.	(Previously presented) The mobile access device of claim 1, wherein the control module is configured to execute the emergency alerting application in response to receiving at least one of a predetermined sequence or predetermined pattern of taps on the mobile access device.

24.	(Cancelled).

25.	(Previously presented) The mobile access device of claim 1, wherein the control module is configured to alert a user to at least one of remain silent, hide, or move such that a barrier is between the user and at least one of an assailant or a criminal.

26.	(Currently Amended) The mobile access device of claim 1, wherein:
at least one of the alert signal or the report message includes a unique signal identifier[[,]]; and


27.	(Currently Amended) A mobile access device comprising:
a memory configured to store incident information;
a transceiver configured to report the incident information to a first station, wherein the transceiver is at least one of ultra-wideband enabled or personal area network enabled; and
a control module configured to
execute an emergency alerting application,
transmit an alert signal from the mobile access device to the first station indicating an incident has occurred,
collect the incident information including at least one of (i) capturing audio or video of the incident, or (ii) receiving descriptive comments from a user of the mobile access device,
generate a report message including the incident information, 
perform countermeasures including (i) sending the report message to the first station, and (ii) signaling one or more other mobile access devices to generate an audible alarm to scare off at least one of an assailant or a criminal, 
wherein at least one of the alert signal or the report message includes a unique signal identifier, 
determine distances between the mobile access device and nearby objects and report the distances to the first station,
transmit and receive ultra-wideband signals to determine a location of the mobile access device, distances between the mobile access device and other devices, and distances between the mobile access device and
report to the first station information including the location of the 
mobile access device, the distances between the mobile access device and , and the distances between the mobile access device and the


26772878.1

Allowability Notice
In view of amended claims and further search, Claims 1-5, 7-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Mehta (US 20170251347 A1) in view of Mendelson (US 9374673 B2), Rahfaldt; (US 20100099461 A1), Miller (US 20040239498 A1), and Ledvina (US 20200106877 A1 ) is considered as the most relevant document in the prior art, which discloses
A mobile access device comprising:
a memory configured to store incident information; (See Mehta Fig. 2, [0141])
a transceiver configured to report the incident information to a first station, (See Mehta [0277])
wherein the transceiver is at least one of ultra-wideband enabled or personal area network enabled; and (See Mehta Fig. 2, [0141]; See Mendelson Fig. 1, Col 12, lines 35-38: (11))
a control module configured to
execute an emergency alerting application, (See Mehta [0014])
transmit an alert signal from the mobile access device to the first station indicating an incident has occurred, (See Mehta Fig. 2, [0106] [0137] [0140]; See Mendelson Fig. 1, Col 12, lines 54-62)
collect the incident information including at least one of anonymously or automatically capturing at least one of audio or video of the incident, (See Mehta [0275] See Mehta [0285]: See Rahfaldt; Fig. 1, [0023])
generate a report message including the incident information,  perform countermeasures including sending the report message to the first station (See Mehta Fig. 2: EMS 230.  [0142])
including the captured at least one of the audio or video to the first station, (See Mehta [0277] [0295])
wherein at least one of the alert signal or the report message includes a unique signal identifier, (See Mehta Fig. 2, [0143]:  See Mendelson Fig. 1, Col. 10, lines 42-46: (119))
determine distances between the mobile access device and nearby objects and report the distances to the first station, (See Miller Fig. 1 [0024])
transmit and receive, via the transceiver, ultra-wideband (UWB) signals to determine a location of the mobile access device, distances between the mobile access device and other devices; and (See Miller [0017]; See Ledvina Fig. 1 [0033][0037][0038][0040])
report to the first station incident information including the location of the mobile access device, the distances between the mobile access device and the other devices. (See Miller [0024] See Ledvina Fig. 1 [0033][0037][0038][0040]).
Mehta (US 20170251347 A1) in view of Mendelson (US 9374673 B2), Rahfaldt; (US 20100099461 A1), Miller (US 20040239498 A1), and Ledvina does not discloses the technical features in Claims 1 and 27 of transmit and receive, via the transceiver, ultra-wideband (UWB) signals to determine distances between the mobile access device and objects; and report to the first station incident information including the distances between the mobile access device and the objects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644